Per Curiam.
The applicant, held at Patuxent Institution under a commitment reaffirmed in 1961 (see 226 Md. 653), contended below, in an application for post conviction relief, that his original trial for a criminal offense in 1957, which preceded the first determination that he was a defective delinquent, was a nullity. The reason assigned was that he was suffering from asthma at the time and did not intelligently waive his right to counsel, in connection with his plea of guilty. We find no merit in the contention. Upon the facts found by Judge Carter in the court below, the application for leave to appeal must be denied. Cf. Hoskins v. Warden, 235 Md. 613, 200 A. 2d 688, 689.

Application denied.